DETAILED ACTION
This office action is in response to application filed on 12/21/2020.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: CSP controller in claims 11 – 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9 – 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshua et al (US 20170286363, hereinafter Joshua).

As per claim 1, Joshua discloses: A method of controlling a computational storage processor (CSP) connected to a host, the CSP comprising a plurality of submission queues (SQs), a plurality of computational storage functions (CSFs), a CSF controller, and a CSP controller, the method comprising: 
directing a first submission queue entry (SQE) that is written to a first one of the plurality of SQE to the CSF controller; generating, by the CSF controller, one or more secondary SQEs based on the first SQE, each of the one or more secondary SQEs is directed to a respective one of the CSFs; (Joshua [0005]: “A first memory access command (mapped to the claimed second SQE) encapsulated in a first network packet (mapped to the claimed first SQE) is received at a memory interface unit and from a remote direct memory access (RDMA) interface and via a network fabric. The first memory access command is compliant with a first non-volatile memory interface protocol and the first network packet is compliant with a second non-volatile memory interface protocol. The first network packet is unwrapped to obtain the first memory access command”.)
writing, by the CSF controller, the one or more secondary SQEs to a second one of the plurality of SQs; directing each of the one or more secondary SQEs to an associated respective one of the CSFs; and for each of the one or more secondary SQEs, performing, by the associated respective one of the CSFs, an operation associated with the secondary SQE. (Joshua [0005]: “The first memory access command is stored in a work queue using address bits of the work queue as a pre-set index of the first memory access command. The first memory access command is sent from the work queue based on the pre-set index to activate a first target storage device”.)

As per claim 2, Joshua further discloses:
The method according to claim 1, wherein the first one of the plurality of SQs is a SQ that is accessed by the host connected to the CSP, and the second one of the plurality of SQ is a SQ that is not accessed by the host of the CSP. (Joshua figure 2 and [0030], note that NVoF NIC is remote to the NVME target device 115.)

As per claim 3, Joshua further discloses:
The method according to claim 1, wherein the CSP includes a plurality of completion queues (CQs), the method further comprising: for each of the one or more secondary SQEs: in response to receiving an indication from the associated respective one of the CSFs that the operation associated with the secondary SQE has been completed, writing to a second one of the plurality of CQ a secondary completion queue entry (CQE) associated with the secondary SQE to, the secondary CQE being directed to the CSF controller; reading, by the CSF controller from the second one of the plurality of CQ, the secondary CQE; determining, by the CSF controller, that all operations associated with the plurality of secondary SQEs have been performed when a secondary CQE associated with each of the one or more secondary SQEs is written into the second one of the plurality of CQ; and in response to determining, by the CSF controller, that all operations associated with the one or more secondary SQE have been performed, writing to a first one of the plurality of CQ a primary CQE directed to the host. (Joshua [0042] – [0043] and figure 6.)

As per claim 4, Joshua further discloses:
The method according to claim 3, wherein the first one of the plurality of CQ is a CQ that is accessed by the host connected to the CSP, and the second one of the plurality of CQ is a CQ that is not accessed by the host of the CSP. (Joshua figure 2.)

As per claim 5, Joshua further discloses:
The method according to claim 3, wherein the one or more secondary SQEs generated by the CSF controller comprise a first secondary SQE associated with a first operation and a second secondary SQE associated with a second operation to be performed sequentially after the first operation is performed; and wherein writing, by the CSF controller, the one or more secondary SQEs to a second one of the plurality of SQs comprises writing the second secondary SQE to the second one of the plurality of SQs only after a first secondary CQE associated with the first SQE is read by the CSF controller. (Joshua [0044])

As per claim 9, Joshua discloses: A method of controlling a computational storage system, the computational storage system including a first computational storage processor (CSP) connected to a first host and a second CSP that is remote to the first CSP, the first CSP comprising a plurality of first submission queues (SQs), a plurality of first computational storage functions (CSFs), a first CSF controller, and a first CSP controller, and the second CSP comprising a plurality of second SQs, a plurality of second CSFs, a second CSF controller and a second CSP controller, wherein the first CSF controller is connected to the second CSF controller via a network, the method comprising: 
directing a first submission queue entry (SQE) written by the first host to one of the plurality of first SQs to the first CSF controller; (Joshua [0005]: “A first memory access command (mapped to the claimed second SQE) encapsulated in a first network packet (mapped to the claimed first SQE) is received at a memory interface unit and from a remote direct memory access (RDMA) interface and via a network fabric. The first memory access command is compliant with a first non-volatile memory interface protocol and the first network packet is compliant with a second non-volatile memory interface protocol. The first network packet is unwrapped to obtain the first memory access command”.)
directing, by the first CSF controller, the first SQE to the second CSF controller included on the second CSP; (Joshua [0028]: “Each NVMe target device 115 is equipped with an NVMeOF NIC 120a-n (herein collectively referred to as 120, mapped to the claimed second CSP), which is configured to interface between the network fabric 110. For example, the NVMeOF NIC 120 is configured to unwrap the NVMeOF command capsules received from the network fabric into NVMe commands that are compatible with the NVMe target device 115. Or the NVMeOF NIC 120 is configured to receive NVMe memory transactions from the NVMe target device 115 and encapsulate the NVMe memory transaction data into NVMeOF-compliant capsule”.)
generating, by the second CSF controller, one or more secondary SQEs based on the first SQE, each of the one or more secondary SQEs is directed to a respective one of the plurality of second CSFs; writing, by the second CSF controller, the one or more secondary SQEs to one of the plurality of second SQs; directing each of the one or more secondary SQEs to an associated respective one of the plurality of second CSFs; for each of the one or more secondary SQEs, performing, by the associated respective one of the plurality of second CSFs, an operation associated the secondary SQE.  (Joshua [0005]: “The first memory access command is stored in a work queue using address bits of the work queue as a pre-set index of the first memory access command. The first memory access command is sent from the work queue based on the pre-set index to activate a first target storage device”; [0038]: “A queue controller 251 in the NVU 210 is configured to control and manage queue entries such as a submission queue entry (SQE) that stores a read or write command to be implemented, a completion queue entry (CQE) that stores a read or write command that has been completed, a response queue (RSQ) entry that stores a response from an NVMe target device in response to a write or read command, and/or the like. The NVU 210 is thus configured to activate an NVMe target storage device by queueing the SQEs, and activate the RDMA by queueing the RSQs. The SQEs are stored in a work queue designated to an NVMe target device using address bits of the work queue as a pre-set index for the respective SQE, as the queue controller 251 does not use a software-based approach to generate an index value and allocate the index value to the SQE. Thus, when the work queue is visited, each SQE is sent to the respective NVMe target device that is designated to the work queue based on an order defined by the pre-set index. Each SQE has a size substantially similar to a network packet, and thus the NVMe memory commands, stored as SQEs, are passed through the work queue on a packet-by-packet basis. In addition, the index of each SQE (e.g., the address bits) are used to relate a response, a memory transaction, etc. from the target storage device to the original read or write command capsule received from the RDMA interface 108. In this way, the RDMA interface (e.g., the original initiator of the memory access command), the SQE, the response and corresponding memory transaction from the NVMe target device, are all related by the index”.)

As per claim 10, Joshua further discloses:
The method according to claim 9, wherein the first CSP includes a plurality of first completion queues (CQs) and the second CSP includes a plurality of second CQs, the method further comprising: for each of the one or more secondary SQEs: in response to receiving an indication from the associated respective one of the plurality of second CSFs that the operation associated with the secondary SQE has been completed, writing, to one of the plurality of second CQs, a secondary completion queue entry (CQE) associated with the secondary SQE, the secondary CQE being directed to the second CSF controller; reading, by the second CSF controller from the one of the plurality of second CQs, the secondary CQE; determining, by the second CSF controller, that all operations associated with the plurality of secondary SQEs have been performed when a secondary CQE associated with each of the one or more secondary SQEs is written into the plurality of second CQs; in response to determining, by the second CSF controller, that all operations associated with the one or more secondary SQE have been performed, sending, by the second CSF controller, an indication to the first CSF controller that all operations associated with the first SQE have been performed; in response to receiving the indication from the second CSF controller, writing to one of the plurality of first CQs a primary CQE associated with the first SQE, the primary CQE directed to the first host. (Joshua [0042] – [0043] and figure 6.)

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.
As per claim 20, it is the system variant of claim 10 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 – 8 and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua, in view of Benisty et al (US 20190042148, hereinafter Benisty).

As per claim 6, Joshua did not explicitly disclose:
The method according to claim 1, wherein: the CSP includes an embedded processor and a memory, and wherein a first one of the plurality of CSFs is configured to perform decryption; and the first SQE comprises a command to program compiled code onto the embedded processor; the method further comprising: the CSF controller reading encrypted compiled code from a host accessible memory located off the CSP and writing the encrypted compiled code into the memory of the CSP in response to the first SQE being directed to the CSF controller; wherein: generating, by the CSF controller, the one or more of secondary SQEs based on the first SQE comprises generating a first secondary SQE directed to the first one of the CSFs to cause the first one of the CSFs to decrypt the encrypted compiled code in the memory using the decryption key to generate decrypted compiled code, a second secondary SQE directed to the first one of the CSFs to cause the first one of the CSFs to write the decrypted compiled code to the memory, and a third secondary SQE directed to the embedded processor to cause the embedded processor to execute the decrypted compiled code from the memory, - 31 -writing, by the CSF controller, the plurality of second SQEs to the second one of the plurality of SQs comprising writing the first, second, and third secondary SQEs to the second one of the plurality of SQs; and directing the first secondary SQE to the first one of the CSFs includes providing a decryption key to the first one of the secondary CSF configured to perform decryption
However, Benisty teaches:
The method according to claim 1, wherein: the CSP includes an embedded processor and a memory, and wherein a first one of the plurality of CSFs is configured to perform decryption; and the first SQE comprises a command to program compiled code onto the embedded processor; the method further comprising: the CSF controller reading encrypted compiled code from a host accessible memory located off the CSP and writing the encrypted compiled code into the memory of the CSP in response to the first SQE being directed to the CSF controller; wherein: generating, by the CSF controller, the one or more of secondary SQEs based on the first SQE comprises generating a first secondary SQE directed to the first one of the CSFs to cause the first one of the CSFs to decrypt the encrypted compiled code in the memory using the decryption key to generate decrypted compiled code, a second secondary SQE directed to the first one of the CSFs to cause the first one of the CSFs to write the decrypted compiled code to the memory, and a third secondary SQE directed to the embedded processor to cause the embedded processor to execute the decrypted compiled code from the memory, - 31 -writing, by the CSF controller, the plurality of second SQEs to the second one of the plurality of SQs comprising writing the first, second, and third secondary SQEs to the second one of the plurality of SQs; and directing the first secondary SQE to the first one of the CSFs includes providing a decryption key to the first one of the secondary CSF configured to perform decryption. (Benisty [0019])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Benisty into that of Joshua in order to have the CSF controller reading encrypted compiled code from a host accessible memory located off the CSP and writing the encrypted compiled code into the memory of the CSP in response to the first SQE being directed to the CSF controller; wherein: generating, by the CSF controller, the one or more of secondary SQEs based on the first SQE comprises generating a first secondary SQE directed to the first one of the CSFs to cause the first one of the CSFs to decrypt the encrypted compiled code in the memory using the decryption key to generate decrypted compiled code, a second secondary SQE directed to the first one of the CSFs to cause the first one of the CSFs to write the decrypted compiled code to the memory, and a third secondary SQE directed to the embedded processor to cause the embedded processor to execute the decrypted compiled code from the memory, - 31 -writing, by the CSF controller, the plurality of second SQEs to the second one of the plurality of SQs comprising writing the first, second, and third secondary SQEs to the second one of the plurality of SQs; and directing the first secondary SQE to the first one of the CSFs includes providing a decryption key to the first one of the secondary CSF configured to perform decryption. Benisty teaches that decryption operation is commonly known and performed in distributed memory storage, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, the combination of Joshua and Benisty further teach:
The method according to claim 6, wherein: writing, by the CSF controller, the second secondary SQE to the second one of the plurality of SQs is performed after the decrypted compiled code is generated by the first one of the CSFs; and writing, by the CSF controller, the third secondary SQE to the second one of the plurality of SQs is performed after the decrypted compiled code is written to the memory. (Benisty [0019])

As per claim 8, the combination of Joshua and Benisty further teach:
The method according to claim 6, further comprising determining by the first one of plurality of CSFs whether the decryption operation was successful, and wherein writing the third secondary SQE is performed by the CSF controller only if the decryption operation was determined to be successfully performed. (Benisty [0019])

As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ballapuram et al (US 20180095911) teaches a non-volatile storage system includes: a host and a storage device. The host includes a submission queue memory, a completion queue memory, and a read/write data memory, and the storage device includes: a controller configured to concurrently communicate with the read/write data memory and with at least one of the submission queue memory and the completion queue memory; and a memory device configured to communicate with the controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196